IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-91,158-01


                        EX PARTE SAMMY JAY RIDDLE, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 17,477-A IN THE 253RD DISTRICT COURT
                          FROM CHAMBERS COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of aggravated sexual assault of a child and sentenced to fifty-four

years’ imprisonment. The First Court of Appeals affirmed his conviction. Riddle v. State, No. 01-

16-00657-CR (Tex. App—Houston [1st] Aug. 23, 2018)(not designated for publication). Applicant

filed this application for a writ of habeas corpus in the county of conviction, and the district clerk

forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       The district clerk properly forwarded this application to this Court under Texas Rule of

Appellate Procedure 73.4(b)(5). However, the application was forwarded before the trial court made

findings of fact and conclusions of law. We remand this application to the trial court to complete

its evidentiary investigation and make findings of fact and conclusions of law.
        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: May 6, 2020
Do not publish